UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-2206



BERHANU GUGGSA GEMEDA,

                                                         Petitioner,

          versus


JOHN ASHCROFT,

                                                         Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A76-496-000)


Submitted:   April 19, 2004                 Decided:   July 27, 2004


Before WIDENER, MOTZ, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Thomas Hailu, Arlington, Virginia, for Petitioner.      Peter D.
Keisler, Assistant Attorney General, Robert M. Loeb, Stephanie R.
Marcus, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Berhanu Guggsa Gemeda petitions for review of an order of

the Board of Immigration Appeals (“Board”) finding that he failed

to establish exceptional circumstances warranting the immigration

judge   to   reopen   the   removal     proceedings.     Gemeda   contends:

(1) mere tardiness is not a failure to appear; (2) he established

his failure to appear was due to exceptional circumstances; and

(3) he was denied the right to due process.         Finding no reversible

error, we affirm.

             This Court’s review of the Board’s denial of a motion to

reopen is extremely deferential, and the decision will not be

reversed absent abuse of discretion. Stewart v. INS, 181 F.3d 587,

595 (4th Cir. 1999).        Motions to reopen are disfavored.        INS v.

Doherty, 502 U.S. 314, 323 (1992); 8 C.F.R. § 1003.2(c) (2003).          We

find the Board did not abuse its discretion in finding that Gemeda

failed to establish exceptional circumstances warranting granting

a motion to reopen.         See 8 U.S.C. § 1229a(b)(5)(C)(i), (e)(1)

(2000).      In addition, Gemeda was not denied the right to due

process.      Sharma v. INS, 89 F.3d 545, 548 (9th Cir. 1996).

Moreover, we find Gemeda’s argument that the Board failed to follow

its own precedent is without merit.

             Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.
        PETITION DENIED




- 3 -